         Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA and
STATE OF NEW JERSEY,

                              Plaintiffs,

                       v.

DONALD J. TRUMP, in his official capacity as
President of the United States; ALEX M. AZAR II, in
his official capacity as Secretary of Health and Human
Services; UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES; STEVEN T.
MNUCHIN, in his official capacity as Secretary of the
Treasury; UNITED STATES DEPARTMENT OF THE                  No. 2:17-cv-04540-WB
TREASURY; RENE ALEXANDER ACOSTA, in his
official capacity as Secretary of Labor; UNITED
STATES DEPARTMENT OF LABOR; and UNITED
STATES OF AMERICA,

                              Defendants,

and

LITTLE SISTERS OF THE POOR SAINTS PETER
AND PAUL HOME,

                             Intervenor-Defendant.



  JOINT REPORT OF RULE 26(F) MEETING AND PROPOSED DISCOVERY PLAN

       In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties

conferred on March 28, 2019, and on previous occasions, and submit to Chambers the following

report of their meeting for the Court’s consideration:
         Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 2 of 6



1. Discussion of Claims, Defenses, and Relevant Issues

       Background: The amended complaint in this action challenges two regulations (“the

Rules”) issued by the defendant federal agencies that create or expand exemptions to the

requirement that certain health plans provide coverage for contraception under the Affordable

Care Act. The Rules also clarify that entities may offer healthcare plans, which do not cover

some or all contraceptive methods, to individuals with religious or moral non-religious

objections to the coverage of some or all contraceptive methods. The amended complaint alleges

that the rules violate the principle of equal protection under the Fifth Amendment (Count I);

violate Title VII of the Civil Rights Act (Count II); violate the procedural requirements of the

Administrative Procedure Act (Count III); violate the substantive requirements of the

Administrative Procedure Act, in part because they violate the Affordable Care Act (Count IV);

and violate the Establishment Clause (Count V). Plaintiffs previously moved for a preliminary

injunction of the regulations, which the Court granted on January 14, 2019. See ECF No. 135.

The Court’s opinion granting the injunction sets forth in detail the factual background of this

case. See ECF No. 136.

       As threshold issues, Defendants have asserted that Plaintiffs lack standing to bring this

action and that venue is not proper in this Court. See ECF No. 157. Intervenor-Defendant has

asserted that Plaintiffs lack standing to bring this action. See ECF No. 108 at 10-16.

       The amended complaint raises the following issues:

   •   Whether the Rules violate the Fifth Amendment’s guarantee of equal protection by

       discriminating on the basis of sex.




                                                 2
         Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 3 of 6



   •   Whether the Rules violate Title VII of the Civil Rights Act of 1964 by discriminating on

       the basis of sex, to include discrimination on the basis of pregnancy, childbirth, or related

       medical conditions.

   •   Whether the federal agency defendants complied with the procedural requirements of the

       Administrative Procedure Act, see 5 U.S.C. § 553, in issuing the Rules.

   •   Whether the federal agency defendants adequately addressed comments submitted

       relating to the Rules.

   •   Whether the Rules violate the Affordable Care Act’s requirement that covered health

       plans provide coverage for, without cost-sharing, certain preventive services for women,

       and whether they violate other provisions of the Affordable Care Act.

   •   Whether the Rules are arbitrary and capricious, an abuse of discretion, or otherwise

       contrary to law.

   •   Whether the Rules violate the Establishment Clause through the federal agency

       defendants’ alleged imposition of the religious beliefs of certain employers on their

       female employees.

   Intervenor-Defendant contends that Plaintiffs’ claims raise the following additional issue:

   •   Whether the Court can reinstate the underlying mandate and accommodation that pre-

       dated the interim final rule and final rule if that underlying mandate and accommodation

       violate the Administrative Procedure Act, the Affordable Care Act, and the Religious

       Freedom Restoration Act.

       Discovery: At this time, the parties do not anticipate the need to pursue discovery outside

the administrative record. However, Plaintiffs’ review of the administrative record is ongoing,




                                                 3
          Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 4 of 6



and Plaintiffs reserve the right to seek to expand the record and/or seek additional discovery as a

result of that review.

       Intervenor-Defendant reserves the right to seek discovery depending on the claims,

assertions, and evidence submitted by the Plaintiffs.

       While the Court ruled, in the context of Plaintiffs’ first preliminary injunction motion,

that Plaintiffs could make limited use of extra-record evidence, ECF No. 56 at 1 n.1, Defendants

continue to maintain that Plaintiffs’ claims should be resolved on the basis of the administrative

record compiled by the agencies. See ECF No. 48 (arguing for record review).

       Motions: The parties anticipate that this matter can be resolved on the basis of

dispositive motions:

       1) Defendants have filed a motion to dismiss the amended complaint in this action

           pursuant to Federal Rule of Civil Procedure 12(b)(1) & (3). See ECF No. 157 (Mar.

           28, 2019). Plaintiffs’ response to this motion is due on April 11, 2019. The Federal

           Defendants also plan to file a cross-motion for summary judgment in response to

           Plaintiffs’ planned summary judgment motion..

       2) Plaintiffs plan to file a motion for summary judgment, which they anticipate filing

           within the next six weeks. The timing of the motion will depend in part on the

           completion of Plaintiffs’ review of the administrative record and whether that review

           identifies the need to seek to expand the record or seek additional discovery.

       3) Intervenor-Defendant plans to answer the Plaintiffs’ amended complaint or file a

           motion to dismiss by the deadline of March 29, 2019. Intervenor-Defendant also

           plans to file a cross-motion for summary judgment in response to the Plaintiffs’

           planned summary judgment motion.



                                                 4
           Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 5 of 6



2. Initial and Informal Disclosures

       Pursuant to Rule 26(a)(1)(B)(i), this matter is exempt from initial disclosures.

3. Formal Discovery

       At this time, the parties do not intend to conduct formal discovery.

4. Electronic Discovery

       At this time, the parties do not intend to conduct electronic discovery

5. Expert Witness Disclosures

       Because the parties do not anticipate that this matter will require trial, the

       requirements of Rule 26(a)(2) do not apply.

6. Early Settlement or Resolution

       Because this matter involves a challenge to final agency rules, the parties do not

       believe alternative dispute resolution would be appropriate.

7. Trial Date

       The parties anticipate that this case can be resolved on the basis of dispositive

       motions filed by the parties. As a result, they do not anticipate the need for trial.

8. Other

       The parties are not aware of any additional matters to be addressed at this time.




                                                  5
         Case 2:17-cv-04540-WB Document 158 Filed 03/28/19 Page 6 of 6



March 28, 2019             `           Respectfully Submitted,

JOSH SHAPIRO                            JOSEPH H. HUNT
Attorney General                        Assistant Attorney General
Commonwealth of Pennsylvania
                                        MICHELLE R. BENNETT
/s Michael J. Fischer                   Assistant Director, Federal Programs Branch
MICHAEL J. FISCHER
Chief Deputy Attorney General           s/ Justin M. Sandberg
AIMEE D. THOMSON                        JUSTIN M. SANDBERG (Il. Bar No. 6278377)
Deputy Attorney General                 Senior Trial Counsel
Office of Attorney General              MICHAEL GERARDI
1600 Arch Street                        CHRISTOPHER R. HEALY
Suite 300                               REBECCA M. KOPPLIN
Philadelphia, PA 19103                  DANIEL RIESS
(215) 560-2171                          Trial Attorneys
mfischer@attorneygeneral.gov            U.S. Dep’t of Justice, Civil Div., Federal Programs
                                        Branch
GURBIR S. GREWAL                        1100 L Street, NW
Attorney General                        Washington, D.C. 20001
State of New Jersey                     (202) 514-5838
                                        Justin.Sandberg@usdoj.gov
/s Glenn J. Moramarco
GLENN J. MORAMARCO                      Attorneys for Defendants
Assistant Attorney General
ELSEPTH FAIMAN HANS                     /s/ Mark Rienzi
KIMBERLY A. CAHALL                      MARK RIENZI, pro hac vice
Deputy Attorneys General                LORI WINDHAM, pro hac vice
New Jersey Attorney General’s Office    DIANA VERM, pro hac vice
Richard J. Hughes Justice Complex       ERIC RASSBACH, pro hac vice
25 Market Street                        The Becket Fund for Religious Liberty
Trenton, NJ 08625                       1200 New Hampshire Ave. NW, Suite 700
(609) 376-3235                          Washington, DC 20036
Glenn.Moramarco@law.njoag.gov           Telephone: (202) 955-0095
                                        Facsimile: (202) 955-0090
Attorneys for Plaintiffs
                                        Nicholas M. Centrella
                                        Conrad O’Brien PC
                                        1500 Market Street, Suite 3900
                                        Philadelphia, PA 19102-2100
                                        Telephone: (215) 864-8098
                                        Facsimile: (215) 864-0798
                                        ncentrella@conradobrien.com

                                        Attorneys for Intervenor-Defendant



                                         6
